 1   DANIEL A. BACON 065099
     LAW OFFICES OF DANIEL A. BACON
 2   2445 Capitol Street, Suite 160A
     Fresno, California 93721
 3   Telephone: (559) 412-4420
 4   Attorney for BAHAR GHARIB-DANESH
 5

 6                                  UNITED STATES DISTRICT COURT
 7                                  EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,                     )     Case No. 1:15CR00179-LJO-SKO
                                                   )
11                                   Plaintiff,    )     STIPULATION TO AMEND ORDER
                                                   )     OF JUDGMENT AND COMMITMENT
12                            vs.                  )
                                                   )
13   BAHAR GHARIB-DANESH,                          )
                                                   )
14                           Defendant.            )
     ________________________________              )
15
            It is hereby stipulated by and between the parties, defendant Bahar Gharib-Danesh,
16
     through her attorney, Daniel A. Bacon, and plaintiff United States of America, through Assistant
17
     U.S. Attorney Mark McKeon, that as all assessments and fines have been paid by the defendant,
18
     and pursuant to the court’s order at the time of sentencing, the Order of Judgment and
19
     Commitment be amended and that the defendant’s term of probation be reduced from three years
20
     to one year. It is the parties’ request that the court issue an amended judgment reflecting the
21
     foregoing stipulation.
22
            Executed this 29th day of October, 2018, at Fresno, California.
23
                                                   /s/ Daniel A. Bacon
24                                                 DANIEL A. BACON, Attorney for
                                                   BAHAR GHARIB-DANESH,
25
            Executed this 29th day of October, 2018, at Fresno, California.
26
                                                   /s/ Mark McKeon
27                                                 MARK McKEON
                                                   Assistant United States Attorney
28

     STIPULATION AND ORDER TO AMEND ORDER OF JUDGMENT AND COMMITMENT
 1
                                                 ORDER
 2
            Based upon the stipulation of the parties, and good cause appearing therefor,
 3
            IT IS HEREBY ORDERED that the Order of Judgment and Commitment be amended
 4
     and that the defendant’s term of probation be reduced from three years to one year.
 5
            IT IS APPROVED.
 6

 7                  IT IS SO ORDERED.
 8
                    Dated:    October 31, 2018              /s/ Lawrence J. O’Neill _____
 9                                                UNITED STATES CHIEF DISTRICT JUDGE

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


     STIPULATION AND ORDER TO AMEND ORDER OF JUDGMENT AND COMMITMENT                        2
